Case 0:20-cv-60416-AMC Document 97-53 Entered on FLSD Docket 07/09/2021 Page 1 of 5




                    EXHIBIT 53
      Case 0:20-cv-60416-AMC Document 97-53 Entered on FLSD Docket 07/09/2021 Page 2 of 5




   Why Invest


  While Sonar is catching many variants of web-based phishing attacks, there are still numerous FNs that are going undetected
  as they are being evaded in the detonation environment. Attackers are preventing our ability to see the phish
  content/landing pages due to various types of evasion techniques that are employed:
  •    Network level evasion (Ex: Evading Microsoft ips, geo-based evasions etc.)
  •   Time delayed evasion (Ex: Delayed launch of phish content that's active at alater time)
  •    Human/Machine validation evasion (Ex: Captcha evasion where detonation couldn't proceed beyond the human input
      validation)


  While we are working on an IP anonymization solution to route the URL traffic through aproxy service, it would not provide us
  comprehensive coverage to all the evasion cases. Here are two prominent gaps:

       1.   A URL submitted to Sonar for detonation contains aredirection. In the event Sonar couldn't witness the full redirect
            chain, we miss to protect the customers from the actual phishing page if we never saw the final landing page due to
            network or time-based evasion
       2.   For aURL that requires human input to go past the original page due to acaptcha or are-captcha, Sonar cannot see
            the final landing page and will miss to protect the customers from the actual phishing page

  Below is an instance of #1 where Satya received aPhish email on 11/26/2018:

      •     The URL1 behind the text ("Listen to Voice Message Here") was seen by Sonar, detonated and had agood verdict as
            the site looked benign (this is observed during the mail flow before the phishing campaign started)
      •     The redirected URL2 originating from original URL1 is never seen as aredirected URL by Sonar, hence this URL2 is not
            detonated during the window when Satya received the message, hence missed to detect the 0365 phish login page
      •     When referring to the smart screen logs, we found that the original URL is redirected to the landing page URL and
            smart screen called it bad




                                         Screenshot of the phish email that went to Satya on 11/26/2018




CONFIDENTIAL                                                                                                      MSFT_T0C00044029
    Case 0:20-cv-60416-AMC Document 97-53 Entered on FLSD Docket 07/09/2021 Page 3 of 5




          Detailed root cause analysis is available here:



           How Smartscreen
          URS data helped us




  The problem areas described above provides the following opportunities:
      •   Additional protection to customers from network or time-based evasion of Sonar detonation platform
      •   Detect attacks that are currently being evaded by human and computer validation UI such as captcha and re-captcha




  Collaborate with Smart Screen team and leverage smart screen URS logs to compare the detonation results of aURL to
  address the gap between what Sonar observes to what the real users experience and compare the signals and make a
  determination.



  Following diagram illustrates the workflow on how Sonar would consume Smart Screen logs and detonate the final URL
  retrieved to emit averdict back to OATP

      •   For agiven URL, if Sonar declares agood verdict, we'll perform acheck to see what smart screen saw
      •   If Smart Screen has aredirection past the original URL we will analyze the full redirect chain and retrieve the final
          landing page URL to detonate.
      •   Based on the verdict of the final URL, the data will be updated in rep cache and time travel all the emails associated
          with the original URL




CONFIDENTIAL                                                                                                    MSFT_T0C00044030
    Case 0:20-cv-60416-AMC Document 97-53 Entered on FLSD Docket 07/09/2021 Page 4 of 5




                                                             Detonate the final landing page          Yes         If Smart screen
                                                                                                                  sees adifferent
                                                                                                                   landing page?




                                                                                       Is Sonar
                                                                                     verdict Good           Retrieve Redirect chain from
                                                  No
                                                        Detonate                       and not               Smart Screen log for this
                                                                                     verified in SS                     URL
                                                                                         logs?
                                                  Yes


   URL seen during
        TOC




                                    Time travel




  Options:

      1.   API lookup
                 a.   Short term: Get verdicts for original and final URL
                 b.   Long term: Normalize and output RC data
      2.    Cosmos feeds
                 a.   Currently Sonar has access to sample data via wlspRepEx.prod/UrsEntity/2020/05/12/DailyData.ss
                 b.   Need cooked data access to unsampled data
                 c.   URIs are scrubbed by SS before logging (no hashing only removing *11)
                 d.   Cooked stream requirements from Sonar:
                           i.   Edge vs Anaheim
                          ii.   Scrubbed vs unscrubbed




  Success Criteria
  Leverage Smart screen logs to get the full redirect chain of the URL accessed by user in the browser (Edge and Anaheim) and
  enhance effectiveness rate (needs data study to estimate the increase in effectiveness)




  Risks and Dependencies
  Dependency on smart screen team to provide quality logs to access the full redirection chain of aURL

      •    Smart Screen (SS) to create aseparate curated Cosmos stream for Sonar consumption
      •    Set up Data Sharing Agreement between Smart Screen and Sonar




CONFIDENTIAL                                                                                                                  MSFT_T0C00044031
    Case 0:20-cv-60416-AMC Document 97-53 Entered on FLSD Docket 07/09/2021 Page 5 of 5

  Next Steps
  Short-term

     •   Start with Front End URL verdict API for real time calls during detonations
     •   Cosmos Feed:
               o   Currently Sonar has access to sample data via wlspRepEx.prod/UrsEntity/2020/05/12/DailyData.ss
               o   Sonar needs access to unsampled full data
               o   Edge: Redirection URL data available in Cosmos, SS to create aseparate curated stream for Sonar
                   consumption
               o   Anaheim: Robust logging features led to quality logging of redirection chains. Redirection URL data available
                   in Cosmos, SS to create aseparate stream for Sonar consumption
     •   For Data Sharing Agreement: Contact Tyler (Swaroopa to set up time) for both API verdict look up and RC data access




  Long-term

     •   Utilize SmartScreen's API to retrieve the redirect chain data that will enable Sonar to build ensemble (counter
         evasion) detections for mail flow, hunt for URL detonation FNs, and enable automated remediation of URL detonation
         Ms.




CONFIDENTIAL                                                                                                  MSFT_T0C00044032
